Opinion by
Judge Pryor:
It appears from the evidence in this case that the accused had been adjudged to be of unsound mind by proper judicial inquiry but a short time before his conviction of the offense of which he now complains, that he was sent to the asylum for lunatics, and made his escape therefrom.
The evidence of the man’s mental condition, when once established, as it seems to have been done in this case, placed the burden of showing the sanity of the accused on the prosecution, and it was with the commonwealth to prove that this mental derangement had ceased to exist. The jury should have been told that upon the facts of this case it devolved upon the commonwealth to satisfy them by a preponderance of the testimony that the accused, at the time he is charged with the commission of the offense, was of sound mind, such a mind as enabled him to know right from wrong, with sufficient power of self-control to govern his action, and resist the temptation to do wrong.
Judgment reversed and cause remanded for further proceedings consistent with this opinion.